DETAILED ACTION
This office action is a response to the amendment and arguments filed on March 14, 2022. 
Claims 1, 4-14 and 21-27 are pending.
Claims 1, 4-14 and 21-27 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed March 14, 2022, with respect to the rejection of Claims 1, 4-14 and 21-27 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 1, 4-14 and 21-27 under 35 U.S.C. §103 has been withdrawn. 

Applicant's arguments, see page 9, filed March 14, 2022, with respect to the double patenting rejection of Claims 1, 4-14 and 21-27 have been fully considered but they are not persuasive. The present claims directed to a method are substantially obvious variations to the device claims in the parent application. The double patenting rejection is sustained and has been updated below according to the amended claims (See Office Action). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-14 and 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,681,756 and Claims 1-12 of U.S. Patent No. 10,939,487. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Instant application are obvious variations of the claims of the Patent. The table below shows only an Example (Sample) of the Claims which are anticipated by US 10,681,756 and US 10,939,487.

Present Claims
US 10,681,756
US 10,939,487
1. (Currently Amended) A method comprising: transmitting, by a headset communication device via a dedicated virtual communication channel of a wireless communication protocol, local beacon data to one or more remote headset communication devices within a work environment, each headset communication device associated with a respective worker within the work environment and being configured to communicate using the wireless communication protocol to enable wireless voice conferencing between the workers without use of a base station; discovering, by the headset communication device, a remote headset communication device included in the one or more remote headset communication devices by receiving, via the dedicated virtual communication channel of the wireless communication protocol, remote beacon data that is transmitted by the remote headset communication device and that is different from the local beacon data; responsive to discovering the remote headset communication device, automatically synchronizing, by the headset communication device, based on the remote beacon data, the headset communication device with the remote headset communication device; after synchronizing the headset communication device with the remote headset communication device, transmitting, by the headset communication device via one or more additional virtual communication channels of the wireless communication protocol, local audio communication data to the one or more remote headset communication devices; determining a beacon interval that defines an amount of time between the local beacon data that is transmitted by the headset communication device; and periodically transmitting, via the dedicated virtual communication channel, and based on the beacon interval, the local beacon data to the one or more remote headset communication devices; wherein the beacon interval includes a plurality of frames, and wherein periodically transmitting the local beacon data to the one or more remote headset communication devices based on the beacon interval includes: determining an offset to a beginning of each occurrence of the beacon interval, he offset comprises one or more of the plurality of frames; and periodically transmitting, via the dedicated virtual communication channel, the :on data to the one or more remote headset communication devices at the offset the beginning of each occurrence of the beacon interval.
1. A headset communication device, comprising: a computer-readable storage medium; at least one processor coupled to the computer-readable storage medium and configured to: transmit, via a dedicated virtual communication channel of a wireless communication protocol, local beacon data to one or more remote headset communication devices within a work environment, each headset communication device associated with a respective worker within the work environment and being configured to communicate using the wireless communication protocol to enable wireless voice conferencing between the workers without use of a base station; discover a remote headset communication device included in the one or more remote headset communication devices by receiving, via the dedicated virtual communication channel of the wireless communication protocol, remote beacon data that is transmitted by the remote headset communication device and that is different from the local beacon data; responsive to discovering the remote headset communication device, automatically synchronize, based on the remote beacon data, the headset communication device with the remote headset communication device; and after synchronizing the headset communication device with the remote headset communication device, transmit, via one or more additional virtual communication channels of the wireless communication protocol, local audio communication data to the one or more remote headset communication devices; wherein the headset communication device is further configured to: determine a beacon interval that defines an amount of time between the local beacon data that is transmitted by the headset communication device; and periodically transmit, via the dedicated virtual communication channel, and based on the beacon interval, the local beacon data to the one or more remote headset communication devices; and wherein the beacon interval includes a plurality of frames, and wherein the at least one processor is configured to periodically transmit the local beacon data to the one or more remote headset communication devices based on the beacon interval at least by being configured to: determine an offset to a beginning of each occurrence of the beacon interval, wherein the offset comprises one or more of the plurality of frames; and periodically transmit, via the dedicated virtual communication channel, the local beacon data to the one or more remote headset communication devices at the offset to the beginning of each occurrence of the beacon interval.
1. A headset communication device, comprising: a computer-readable storage medium; and at least one processor coupled to the computer-readable storage medium and configured to: transmit, via a dedicated virtual communication channel of a wireless communication protocol, local beacon data to one or more remote headset communication devices within a work environment, each headset communication device associated with a respective worker within the work environment and being configured to communicate using the wireless communication protocol to enable wireless voice conferencing between the workers without use of a base station; discover a remote headset communication device included in the one or more remote headset communication devices by receiving, via the dedicated virtual communication channel of the wireless communication protocol, remote beacon data that is transmitted by the remote headset communication device and that is different from the local beacon data; responsive to discovering the remote headset communication device, automatically synchronize, based on the remote beacon data, the headset communication device with the remote headset communication device; and after synchronizing the headset communication device with the remote headset communication device, transmit, via one or more additional virtual communication channels of the wireless communication protocol, local audio communication data to the one or more remote headset communication devices; and wherein the at least one processor is configured to determine the offset at least by being configured to determine a random number of the one or more of the plurality of frames offset from the beginning of each occurrence of the beacon interval.
21. (New) A method comprising: transmitting, by a headset communication device via a dedicated virtual communication channel of a wireless communication protocol, local beacon data to one or more remote headset communication devices within a work environment, each headset communication device associated with a respective worker within the work environment and being configured to communicate using the wireless communication protocol to enable wireless voice conferencing between the workers without use of a base station; discovering, by the headset communication device, a remote headset communication device included in the one or more remote headset communication devices by receiving, via the dedicated virtual communication channel of the wireless communication protocol, remote beacon data that is transmitted by the remote headset communication device and that is different from the local beacon data, wherein the remote beacon data comprises first remote beacon data; responsive to discovering the remote headset communication device, automatically synchronizing, by the headset communication device, based on the remote beacon data, the headset communication device with the remote headset communication device; after synchronizing the headset communication device with the remote headset communication device, transmitting, by the headset communication device via one or more additional virtual communication channels of the wireless communication protocol, local audio communication data to the one or more remote headset communication devices; after transmitting the local audio communication data to the one or more remote headset communication devices, determining whether the headset communication device has received second remote beacon data from the remote headset communication device via the dedicated virtual communication channel; and responsive to determining that the headset communication device has not received second remote beacon data from the remote headset communication device via the dedicated virtual communication channel, refraining from transmitting additional local audio communication data to the one or more remote headset communication devices via the one or more additional virtual communication channels.
13. A headset communication device, comprising: a computer-readable storage medium; and at least one processor coupled to the computer-readable storage medium and configured to: transmit, via a dedicated virtual communication channel of a wireless communication protocol, local beacon data to one or more remote headset communication devices within a work environment, each headset communication device associated with a respective worker within the work environment and being configured to communicate using the wireless communication protocol to enable wireless voice conferencing between the workers without use of a base station; discover a remote headset communication device included in the one or more remote headset communication devices by receiving, via the dedicated virtual communication channel of the wireless communication protocol, remote beacon data that is transmitted by the remote headset communication device and that is different from the local beacon data; responsive to discovering the remote headset communication device, automatically synchronize, based on the remote beacon data, the headset communication device with the remote headset communication device; and after synchronizing the headset communication device with the remote headset communication device, transmit, via one or more additional virtual communication channels of the wireless communication protocol, local audio communication data to the one or more remote headset communication devices; wherein the remote beacon data comprises first remote beacon data, and wherein the at least one processor is further configured to: after transmitting the local audio communication data to the one or more remote headset communication devices, determine whether the headset communication device has received second remote beacon data from the remote headset communication device via the dedicated virtual communication channel; and responsive to determining that the headset communication device has not received second remote beacon data from the remote headset communication device via the dedicated virtual communication channel, refrain from transmitting additional local audio communication data to the one or more remote headset communication devices via the one or more additional virtual communication channels.
11. A non-transitory computer-readable storage medium storing instructions that, when executed, cause at least one processor of a headset communication device to: transmit, via a dedicated virtual communication channel of a wireless communication protocol, local beacon data to one or more remote headset communication devices within a work environment, each headset communication device associated with a respective worker within the work environment and being configured to communicate using the wireless communication protocol to enable wireless voice conferencing between the workers without use of a base station; discover a remote headset communication device included in the one or more remote headset communication devices by receiving, via the dedicated virtual communication channel of the wireless communication protocol, remote beacon data that is transmitted by the remote headset communication device and that is different from the local beacon data; responsive to discovering the remote headset communication device, automatically synchronize, based on the remote beacon data, the headset communication device with the remote headset communication device; and after synchronizing the headset communication device with the remote headset communication device, transmit, via one or more additional virtual communication channels of the wireless communication protocol, local audio communication data to the one or more remote headset communication devices; and wherein the remote beacon data comprises first remote beacon data, and wherein the instructions further cause the at least one processor of the headset communication device to: after transmitting the local audio communication data to the one or more remote headset communication devices, determine whether the headset communication device has received second remote beacon data from the remote headset communication device via the dedicated virtual communication channel; and responsive to determining that the headset communication device has not received second remote beacon data from the remote headset communication device via the dedicated virtual communication channel, refrain from transmitting additional local audio communication data to the one or more remote headset communication devices via the one or more additional virtual communication channels.



Regarding Claims 1, 4-14 and 21-27, Claims 1-19 of U.S. Patent No. 10,681,756 and Claims 1-12 of U.S. Patent No. 10,939,487 disclose all the limitations of Claims 1-20 by eliminating limitations. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 186 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would have been obvious to one skilled in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414